Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 1 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 2 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 3 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 4 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 5 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 6 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 7 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 8 of 9
Case 16-30520-btf7   Doc 25-1 Filed 11/29/18 Entered 11/29/18 14:10:00   Desc
                             Exhibit A Page 9 of 9
